DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “apply a machine-learned transform to the acquired phantom or patient data to adjust the PET detector modules from the undesired configuration to the desired configuration”. However, the specification does not provide any details regarding the type of machine-learned transform or how the machine-learned transform is applied to the data. Paragraph 60 of the P.G. Pub. Version of the Specification states “At 104, the at least one electronic processor 40 is programmed to apply a machine-learned transform to the acquired phantom or patient data to adjust the PET detector modules 18 from the undesired configuration to the desired configuration of the PET detector modules 18”. However, this does not provide any details regarding the application of the machine-learned transform. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite “the robotic gantry configured to control a position of each PET detector module”. However, it is unclear how a detector module position is controlled by the gantry. That is, a position describes the location or orientation of an element so it is unclear how such location orientation is controlled. The limitation may be amended to recite that a positioning of the module is controlled by the gantry. 
Claim 10 recites “determine a desired change in position” and Claim 11 recites “control the PET detector modules to acquire phantom or patient data in both a desired configuration and an undesired configuration of the PET detector modules; apply a machine-learned transform to the acquired phantom or patient data to adjust the PET detector modules from the undesired configuration to the desired configuration”. The terms “desired change” in claim 10 and “desired configuration” and “undesired configuration” in claim 11 are relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms are being interpreted as user or operator defined or determined change in position, as it pertains to claim 10, and configuration, as it pertains to claim 11.
 
Claims 2-18 and 20-25 are rejected based on their respective dependencies on claims 1 and 19.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin, et al., US 9995833.

Regarding claim 1, Levin teaches a positron emission tomography (PET) imaging device (col. 6, lines 15-24 indicate that the nuclear medicine imaging system 100 is a PET), comprising: 
a plurality of PET detector modules (col. 6, lines 40-44 for the detector heads); and a robotic gantry (gantry 104 of fig. 1) operatively connected to the PET detector modules (see fig. 1 and col. 8, lines 3-9), the robotic gantry (gantry 104 of fig. 1) configured to control a position of each PET detector module along at least two of an axial axis,  radial axis, and a tangential axis of the corresponding PET detector module (col. 6, lines 4-51 describes an axial movement, which is the radial movement of the claimed invention and a rotation about a respective unit axis parallel to a longitudinal axis 190, which is the tangential axis of the claimed invention).

Regarding claim 4, Levin further teaches wherein the robotic gantry is configured to control a position of each PET detector module along the radial axis and the tangential axis of the corresponding PET detector module (see col. 7, lines 48-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 12-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Roth, et al., 20150119704 (submitted in IDS filed 05/08/2020).

Regarding claim 2, Levin teaches all the limitations of claim 1 above.
Levin teaches wherein the robotic gantry is configured to control a position of each PET detector module along the radial axis of the corresponding PET detector module (col. 6, lines 4-51 describes a rotation about a respective unit axis parallel to a longitudinal axis 190, which is the tangential axis of the claimed invention).
Levin fails to teach wherein the robotic gantry is configured to control a position of each PET detector module along the axial axis of the corresponding PET detector module.
However, Roth teaches a gantry (1200 in annotated reproduced fig. 12A below) including a plurality of imaging detectors (1202a-1202h) whose position are controlled in an axial axis (see fig. 12A) and a radial axis (see fig. 12A). Paragraphs 398-400 further describes the motions of the detectors.
[AltContent: arrow][AltContent: textbox (Axial axis positioning)][AltContent: textbox (Radial axis positioning)][AltContent: arrow]
    PNG
    media_image1.png
    531
    505
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin to control a position of each PET detector module along the axial axis of the corresponding PET detector module, as taught by Roth, as such arrangement would allow obtaining good resolution and sensitivity around the entire ROI with a reduced number of detector units that are laterally or circumferentially moveable on a gantry (Paragraph 398  of Roth), since Levin states in col. 7 lines 46-53 that “Although the detector heads 116 of the illustrated embodiment are configured to (a) move toward or away from the bore 118 in a linear manner; (b) rotate about the unit axis 194; and (c) collectively rotate about the central longitudinal axis 190, it is contemplated that the detector head 116 may be movable in other manners”.

Regarding claim 3, Levin teaches all the limitations of claim 1.
Levin teaches wherein the robotic gantry is configured to control a position of each PET detector module along the tangential axis of the corresponding PET detector module (col. 6, lines 4-51 describes a rotation about a respective unit axis parallel to a longitudinal axis 190, which is the tangential axis of the claimed invention).
Levin fails to teach wherein the robotic gantry is configured to control a position of each PET detector module along the axial axis and the tangential axis of the corresponding PET detector module.
However, Roth teaches a gantry (1200 in annotated reproduced fig. 12A below) including a plurality of imaging detectors (1202a-1202h) whose position are controlled in an axial axis (see fig. 12A) and a radial axis (see fig. 12A). Paragraphs 398-400 further describes the motions of the detectors.
[AltContent: arrow][AltContent: textbox (Axial axis positioning)][AltContent: textbox (Radial axis positioning)][AltContent: arrow]
    PNG
    media_image1.png
    531
    505
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin to control a position of each PET detector module along the axial axis of the corresponding PET detector module, as taught by Roth, as such arrangement would allow obtaining good resolution and sensitivity around the entire ROI with a reduced number of detector units that are laterally or circumferentially moveable on a gantry (Paragraph 398  of Roth), since Levin states in col. 7 lines 46-53 that “Although the detector heads 116 of the illustrated embodiment are configured to (a) move toward or away from the bore 118 in a linear manner; (b) rotate about the unit axis 194; and (c) collectively rotate about the central longitudinal axis 190, it is contemplated that the detector head 116 may be movable in other manners”.
Regarding claim 12, Levin teaches all the limitations of claim 1. 
Levin teaches further including at least one electronic processor (processing unit 150) programmed to: determine a configuration of the PET detector modules (col. 12, lines 5-12 for the determining of the detector head positions prior to imaging); 
acquire PET imaging data with the configuration of the PET detector modules (col. 12, lines 12-22 for the PET imaging acquisitions and lines 29-37 which describes acquiring images after positioning of the detector heads); 
Levin does not teach model a counts distribution of the acquired imaging data using an attenuation map and a dose distribution; and update the configuration of the radiation detectors with the counts distribution and the dose distribution.
However, Roth teaches model a counts distribution of the acquired imaging data using an attenuation map and a dose distribution; and update the configuration of the radiation detectors with the counts distribution and the dose distribution (in figs. 23A-23C, and paragraphs 500-503, Roth describes a simulation study performed on an exemplary collimated detector, taking into account emission events, and as depicted in fig. 23A, and also compensate for off-axis attenuation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Levin’s system, as modified by Zou and Plut, to model a counts distribution of the acquired imaging data using an attenuation map and a dose distribution; and update the configuration of the radiation detectors with the counts distribution and the dose distribution, as taught by Roth, to reduce off-axis detection, paragraph 501, hence reducing attenuation of the signal, paragraph 502.

Regarding claim 13, Levin teaches all the limitations of claim 1. 
Levin further teaches at least one electronic processor (processing unit 150) programmed to: 
determine a configuration of the PET detector modules for inputs including at least one of a received imaging subject geometry (col. 12, lines 5-12 for the determining of the detector head positions prior to imaging based on a portion of the object, including the size of the object); 
operate the robotic gantry to arrange the plurality of PET detector modules in the determined configuration (col. 12, lines 5-12 includes that the PET detectors are positioned in place for the imaging); and 
Levin does not teach with the plurality of PET detector modules arranged in the determined configuration, acquire PET imaging data including detecting coincidence events each comprising a pair of 511 keV detection events detected by PET detector modules within a coincidence time window.
However, Roth teaches with the plurality of PET detector modules arranged in the determined configuration, acquire PET imaging data including detecting coincidence events each comprising a pair of 511 keV detection events detected by PET detector modules within a coincidence time window (paragraph 18 the basic physics behind PET imaging including “…producing a pair of gamma ray photons having energies of (typically) 511 KeV that move in approximately opposite directions”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin’s system to acquire PET imaging data including detecting coincidence events each comprising a pair of 511 keV detection events detected by PET detector modules within a coincidence time window, the way Roth teaches, to improve the image generation, reconstruction (paragraphs 34-35) for diagnostic clinical applications. 

Regarding claim 14, Levin in view of Roth teaches all the limitations of claim 13.
Levin further teaches wherein the at least one electronic processor is programmed to determine the configuration of the PET detector modules (col. 12, lines 5-12 for the determining of the detector head positions prior to imaging based on a portion of the object, including the size of the object) including axial positions of the PET detector modules to encompass the received imaging subject geometry and radial positions of the PET detector modules determined based on a girth of the received imaging subject geometry (col. 12, lines 5-12 for the determining of the detector head positions prior to imaging based on a portion of the object, including the size of the object).

Regarding claim 15, Levin in view of Roth teaches all the limitations of claim 13.
Levin further teaches wherein the at least one electronic processor is programmed to determine the configuration of the PET detector modules comprising positioning of the PET detector modules conformably with at least one surface of the received imaging subject geometry (col. 12, lines 5-12 that prior to imaging the detector heads are positioned in place for imaging according to a size of the subject, meaning that the positioning of the detectors takes a geometry of the patient into account).

Regarding claim 16, Levin in view of Roth teaches all the limitations of claim 13.
Levin further teaches wherein the at least one electronic processor is further programmed to: during the acquisition of imaging data, operate the robotic gantry to oscillate the PET detector modules in at least one of the axial direction and the tangential directions (col. 13, lines 56-60 state that “it may be noted that, in various embodiments, with fine orientation encoders, and frequent sampling of the orientation encoders, detector aiming may be associated with each detected photon to sufficient accuracy even if the detectors are continuously pivoting during data acquisition”).

Regarding claim 17, Levin in view of Roth teaches all the limitations of claim 13.
Levin does not teach wherein the acquisition of imaging data using the PET detector modules () includes: detecting 511 keV detection events using the PET detector modules including identifying a location of each 511 keV detection event in detector coordinates of the PET detector module; transforming the location of each 511 keV detection event in PET detector module coordinates to a location in PET imaging device coordinates by shifting the location of the 511 keV detection event in PET detector module coordinates in accord with the position of the PET detector module along the axial axis, the radial axis, and the tangential axis of the PET detector module containing that radiation detector; and detecting coincidence events each comprising a pair of 511 keV detection events detected by PET detector modules within a coincidence time window wherein each coincident event has an associated line of response (LOR) connecting the locations of the pair of 511 keV detection events in PET imaging device coordinates.
However, Roth further teaches wherein the acquisition of imaging data using the PET detector modules includes: detecting 511 keV detection events using the PET detector modules including identifying a location of each 511 keV detection event in detector coordinates of the PET detector module (paragraph 18); transforming the location of each 511 keV detection event in PET detector module coordinates to a location in PET imaging device coordinates by shifting the location of the 511 keV detection event in PET detector module coordinates in accord with the position of the PET detector module along the axial axis, the radial axis, and the tangential axis of the PET detector module containing that radiation detector (paragraph 333 indicates that the gantry moves to capture emission data from a succession of slices orthogonal to the length of the patient’s body meaning that the position encoding of the detectors, see paragraph 365, allows the coordinates to the transformed into the imaging device coordinates while the detectors are moved); and detecting coincidence events each comprising a pair of 511 keV detection events detected by PET detector modules within a coincidence time window wherein each coincident event has an associated line of response (LOR) connecting the locations of the pair of 511 keV detection events in PET imaging device coordinates (paragraph 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin’s system to acquire PET imaging data including detecting coincidence events each comprising a pair of 511 keV detection events detected by PET detector modules within a coincidence time window, the way Roth teaches, to improve the image generation, reconstruction (paragraphs 34-35) for diagnostic clinical applications. 

Regarding claim 18, Levin in view of Roth teaches all the limitations of claim 13.
wherein the at least one electronic processor is programmed to repeat the determination of the detector configuration, the operating of the robotic gantry to arrange the plurality of PET detector modules in the determined detector configuration, and the acquisition of imaging data for a plurality of bed positions to perform multi-station imaging (col. 10, lines 7-24 states that “The table motion controller 134 may move the table 119 to position the object 110 relative to the detector heads 116. The table 119 may be moved in up-down directions along an elevation axis 191, in-out directions along the central longitudinal axis 190, and lateral directions along the lateral axis 192. The detector motion controller 136 may control movement of each of the detector heads 116 to move together as a group or individually. The detector motion controller 136 also may control movement of the detector heads 116 in some embodiments to move closer to and farther from a surface of the object 110, such as by controlling translating movement of the detector heads 116 linearly towards or away from the object 110 (e.g., sliding or telescoping movement). The detector motion controller 136 may also control the pivoting or rotating movement of the detector heads 116. For example, one or more of the detector heads 116 may be rotated about the unit axis 194 to view the object 110 from a plurality of angular orientations”. This movement of the detectors and the table allows for the multi-station imaging to acquire images from various sections of the subject).

Regarding claim 19, Levin teaches a positron emission tomography (PET) imaging device (col. 6, lines 15-24 indicate that the nuclear medicine imaging system 100 is a PET), comprising: 
a plurality of PET detector modules (col. 6, lines 40-44 for the detector heads); and a robotic gantry (gantry 104 of fig. 1) operatively connected to the PET detector modules (see fig. 1 and col. 8, lines 3-9), the robotic gantry configured to control a position of each PET detector module along each of a radial axis, and a tangential axis of the corresponding radiation detector(col. 6, lines 4-51 describes an axial movement, which is the radial movement of the claimed invention and a rotation about a respective unit axis parallel to a longitudinal axis 190, which is the tangential axis of the claimed invention).
Levin fails to teach wherein the robotic gantry is configured to control a position of each PET detector module along an axial axis of the corresponding PET detector module.
However, Roth teaches a gantry (1200 in annotated reproduced fig. 12A below) including a plurality of imaging detectors (1202a-1202h) whose position are controlled in an axial axis (see fig. 12A) and a radial axis (see fig. 12A). Paragraphs 398-400 further describes the motions of the detectors.
[AltContent: arrow][AltContent: textbox (Axial axis positioning)][AltContent: textbox (Radial axis positioning)][AltContent: arrow]
    PNG
    media_image1.png
    531
    505
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin to control a position of each PET detector module along the axial axis of the corresponding PET detector module, as taught by Roth, as such arrangement would allow obtaining good resolution and sensitivity around the entire ROI with a reduced number of detector units that are laterally or circumferentially moveable on a gantry (Paragraph 398  of Roth), since Levin states in col. 7 lines 46-53 that “Although the detector heads 116 of the illustrated embodiment are configured to (a) move toward or away from the bore 118 in a linear manner; (b) rotate about the unit axis 194; and (c) collectively rotate about the central longitudinal axis 190, it is contemplated that the detector head 116 may be movable in other manners”.

Regarding claim 22, Levin in view of Roth teaches all the limitations of claim 19.
Levin teaches at least one electronic processor (processing unit 150) programmed to: determine a configuration of the PET detector modules for a received imaging subject geometry (col. 12, lines 5-12 for the determining of the detector head positions prior to imaging); operate the robotic gantry to arrange the plurality of PET detector modules in the determined detector configuration (col. 12, lines 5-12 includes that the PET detectors are positioned in place for the imaging); acquire imaging data with the configuration of the PET detector modules with the plurality of PET detector modules arranged in the determined detector configuration(col. 12, lines 12-22 for the PET imaging acquisitions and lines 29-37 which describes acquiring images after positioning of the detector heads); 
Levin does not teach model a counts distribution of the acquired imaging data using an attenuation map and a dose distribution; and update the configuration of the radiation detectors with the counts distribution and the dose distribution.
However, Roth teaches model a counts distribution of the acquired imaging data using an attenuation map and a dose distribution; and update the configuration of the radiation detectors with the counts distribution and the dose distribution (in figs. 23A-23C, and paragraphs 500-503, Roth describes a simulation study performed on an exemplary collimated detector, taking into account emission events, and as depicted in fig. 23A, and also compensate for off-axis attenuation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Levin’s system, as modified by Zou and Plut, to model a counts distribution of the acquired imaging data using an attenuation map and a dose distribution; and update the configuration of the radiation detectors with the counts distribution and the dose distribution, as taught by Roth, to reduce off-axis detection, paragraph 501, hence reducing attenuation of the signal, paragraph 502.

Claims 5-7, are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Shahar, A., US 20160077217 and Roth.

Regarding claim 5, Levin further teaches a bore (118) having an axial direction (central longitudinal axis 190), but fails to teach that the robotic gantry (104) includes: 
a plurality of racks disposed around the bore and upon which the PET detector module are mounted, each rack being oriented parallel with the axial direction of the bore.
However, Shahar teaches a system 100 including a plurality of detectors 102 and a plurality of racks (support members 112 of figs. 1 and 2) disposed around the bore (fig. 2 and paragraph 26) and upon which the PET detector module are mounted (see fig. 2 and paragraph 26), each rack being oriented parallel with the axial direction of the bore (in fig. 1, support member 112 is shown parallel to an axial direction of the bore, that is, the patient’s head to toe direction is depicted which represents an axis of the bore 118 which is parallel to the orientation of the support member 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Levin’s system with Shahar’s plurality of racks disposed around the bore and upon which the PET detector module are mounted, each rack being oriented parallel with the axial direction of the bore which allows detectors to be aligned in different configurations and orientations (paragraph 44), this way, an area of interest may be appropriately covered by the detector in order to gain high sensitivity in the imaging system (paragraph 21).
Levin in view of Shahar does not teach each PET detector module robotically movable in the axial direction along the rack supporting the PET detector module.
However, Roth teaches a gantry (1200 in annotated reproduced fig. 12A below) including a plurality of imaging detectors (1202a-1202h) which are movable or slidable in an axial direction (see annotated fig. 12A above) along track segment 1206. (see paragraph 396).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin to control a position of each PET detector module robotically movable in the axial direction along the rack supporting the PET detector module, as taught by Roth, as such arrangement would allow obtaining good resolution and sensitivity around the entire ROI with a reduced number of detector units that are laterally or circumferentially moveable on a gantry (Paragraph 398  of Roth), since Levin states in col. 7 lines 46-53 that “Although the detector heads 116 of the illustrated embodiment are configured to (a) move toward or away from the bore 118 in a linear manner; (b) rotate about the unit axis 194; and (c) collectively rotate about the central longitudinal axis 190, it is contemplated that the detector head 116 may be movable in other manners”.

Regarding claim 6, Levin in view of Shahar and Roth teaches all the limitations of claim 5.
Levin further teaches wherein the robotic gantry (104) further includes: telescoping robotic arms (movable arm 182) each supporting at least one PET detector module, the telescoping robotic arms being operable to move the supported at least one PET detector module along the radial axis of the PET detector module (col. 13, lines 3-19).

Regarding claim 7, Levin in view of Shahar and Roth teaches all the limitations of claim 5.
Levin fails to teach wherein the robotic gantry further includes: rack support arcs or rings each at least partially encircling the bore of the imaging device, the racks being mounted to the rack support arcs or rings by robotic links operable to move each rack along a tangential axis transverse to the rack whereby the PET detector modules mounted upon the rack move along the tangential axes of the corresponding PET detector module.
However, Shahar teaches wherein the robotic gantry further includes: rack support arcs or rings each at least partially encircling the bore of the imaging device, the racks being mounted to the rack support arcs or rings by robotic links operable to move each rack along a tangential axis transverse to the rack whereby the PET detector modules mounted upon the rack move along the tangential axes of the corresponding PET detector module by stating in paragraph 30 that “The gantry 104 may also be configured in other shapes, such as a “C”, “H” and “L”, for example, and may be rotatable about the subject 110. For example, the gantry 104 may be formed as a closed ring or circle, or as an open arc or arch which allows the subject 110 to be easily accessed while imaging and facilitates loading and unloading of the subject 110, as well as reducing claustrophobia in some subjects 110. For example, in some embodiments the gantry 104 may be arc shaped and the support members 112 movable along the arc to position the detector units 114 at different locations along the gantry 104. In some embodiments, the detector units 114 may also be independently movable along the gantry 104.”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Levin’s system with Shahar’s rack support arcs or rings which allows detectors to be aligned in different configurations and orientations (paragraph 44), this way, an area of interest may be appropriately covered by the detector in order to gain high sensitivity in the imaging system (paragraph 21).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Zou, et al, US 20140314196 and Plut, et al., US 6670614.

Regarding claim 8, Levin teaches all the limitations of claim 1.
Levin fails to teach a plurality of radiation shields disposed in gaps between neighboring radiation detectors; 
However, Zou teaches a CT apparatus (paragraph 37) including radiation detectors (paragraph 37) and a plurality of radiation shields (46 of figs. 14-15) disposed in gaps between neighboring radiation detectors (paragraphs 75-76). The shields are taught to be made of tungsten (paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin’s apparatus with Zou’s tungsten radiation detectors disposed in between adjacent detectors, thereby inhibiting unwanted radiation interaction between adjacent detectors (paragraph 74). According to paragraph 77, providing a shield in between the detectors can reduce cross-talk and hence improve energy separation and resolution. 
Levin in view of Zou fails to teach wherein the robotic gantry is operatively connected to the radiation shields to selectively extend or retract individual radiation shields.
However, Plut teaches a diagnostic imaging apparatus of fig. 1, including a gantry 16 comprising nuclear detector heads 40 (col. 5, lines 29-41) and variable radiation shielding means 42, wherein the robotic gantry is operatively connected to the radiation shields to selectively extend or retract individual radiation shields (col. 5, lines 47-67 describe that the radiation shields are operatively moved to shield “restrict the nuclear detector heads from either receiving radiation not traveling along selected rays or completely shield the detector heads from receiving any radiation” and that the slats of the radiation shields may be slid or pivoted into the shielding positions by the timing and control circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin’s gantry, as modified by Zou, with Plut’s radiation shields which in include slidable slats that are translated into position for shielding excess radiation, and in doing so protects each scintillator from transmission radiation events that originate from the x-ray source or other source of penetrating radiation (col. 7, lines 63-65). This allows the for less image distortion since there is less scatter among the detectors hence obtaining more accurate PET radiation attenuation measurements (col. 1, lines 31-37).

Regarding claim 9, Levin in view of Zou and Plut teaches all the limitations of claim 8. 
Levin further teaches wherein at least one of the PET detector modules  is different from another one of the PET detector modules, the PET detector modules being different according to: 
one of the PET detector modules including crystals of at least one of a different size and length than crystals of another one of the PET detector modules (col. 8, lines 49-54 states that “Each of the detector heads 116 has a detector surface or face, which is directed towards the object 110 or an (ROI) within the object 110. It should be understood that the detector heads 116 may be different sizes and/or shapes with respect to each other, such as square, rectangular, circular or other shape”).

Regarding claim 10, Levin in view of Zou and Plut teaches all the limitations of claim 9.
Levin further teaches a robotic controller comprising an electronic processor (processor of col. 9 lines 50-53) programmed to: 
determine a desired change in position along at least one of the axial axis, the radial axis, and the tangential axis of the corresponding PET detector module (col. 9, lines 45-53 note that the system processor controls the motion controllers to move the detector heads based on an operator’s command which is the desired change in position as claimed. The determined desired change position is achieved by the processor executing the command or operator instructions); and 
move the corresponding PET detector module along the determined change (col. 10, lines 30-35 notes that such operator instructions and commands, executed by the processor, “position[s] the detector heads 116 relative to the object for imaging the object”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Wang, et al., US 20180000441.

Regarding claim 11, Levin teaches all the limitations of claim 1.
Levin fails to teach that at least one electronic processor programmed to: control the PET detector modules to acquire phantom or patient data in both a desired configuration and an undesired configuration of the PET detector modules; apply a machine-learned transform to the acquired phantom or patient data to adjust the PET detector modules from the undesired configuration to the desired configuration.
However, Wang teaches a PET system for extracting blood vessel in image data (paragraph 51), the system including at least one electronic processor (paragraph 72) programmed to: 
control the PET detector modules to acquire phantom or patient data in both a desired configuration and an undesired configuration of the PET detector modules (see paragraph 103 and figs. 8A and 8B. Here, the training samples based on the strong classifiers are the desired configuration and training samples based on the weak classifiers are the undesired configuration, for a region of interest (paragraph 85));
apply a machine-learned transform (paragraph 85 discloses using a machine learning technique to determine the region of interest) to the acquired phantom or patient data to adjust the PET detector modules from the undesired configuration to the desired configuration (paragraph 53 states that “the rotation angle of the arc detector may be adjusted based on demands. For example, the rotation angle of the arc detector may be adjusted according to an image resolution, an image size, a detector sensitivity, a detector stability as required, or the like, or a combination thereof”. The demands here include conditions used for the machine learning steps to extract blood vessel information according to paragraph 89. And hence the application of the machine learning to extract blood vessel information forms a bases for determining a rotation angle of the arc detector, tantamount to the claimed limitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin to control the PET detector modules to acquire phantom or patient data in both a desired configuration and an undesired configuration of the PET detector modules; apply a machine-learned transform to the acquired phantom or patient data to adjust the PET detector modules from the undesired configuration to the desired configuration, as taught by Wang, to accurate perform the imaging procedure (paragraph 50), that is, adjusting the detector arc so to positions that allow for improving the image resolution (paragraph 53) allows for acquiring images with improved diagnostic outcomes (paragraph 151). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Roth and Shahar.

Regarding claim 20, Levin in view of Roth teaches all the limitations of claim 19. 
Levin further teaches a bore (118) having an axial direction (central longitudinal axis 190), and telescoping robotic arms (movable arm 182) each supporting at least one PET detector module, the telescoping robotic arms being operable to move the supported at least one PET detector module along the radial axis of the PET detector module (col. 13, lines 3-19).
Levin does not teach each PET detector module robotically movable in the axial direction along the rack supporting the PET detector module.
However, Roth teaches a gantry (1200 in annotated reproduced fig. 12A below) including a plurality of imaging detectors (1202a-1202h) which are movable or slidable in an axial direction (see annotated fig. 12A above) along track segment 1206. (see paragraph 396).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin to control a position of each PET detector module robotically movable in the axial direction along the rack supporting the PET detector module, as taught by Roth, as such arrangement would allow obtaining good resolution and sensitivity around the entire ROI with a reduced number of detector units that are laterally or circumferentially moveable on a gantry (Paragraph 398  of Roth), since Levin states in col. 7 lines 46-53 that “Although the detector heads 116 of the illustrated embodiment are configured to (a) move toward or away from the bore 118 in a linear manner; (b) rotate about the unit axis 194; and (c) collectively rotate about the central longitudinal axis 190, it is contemplated that the detector head 116 may be movable in other manners”.
Levin in view of Roth fails to teach that the robotic gantry includes: a plurality of racks disposed around the bore and upon which the PET detector module are mounted, each rack being oriented parallel with the axial direction of the bore, and rack support arcs or rings each at least partially encircling the bore of the imaging device, the racks being mounted to the rack support arcs or rings by robotic links operable to move each rack along a tangential axis transverse to the rack whereby the PET detector modules mounted upon the rack move along the tangential axes of the corresponding PET detector modules
However, Shahar teaches a system 100 including a plurality of detectors 102 and a plurality of racks (support members 112 of figs. 1 and 2) disposed around the bore (fig. 2 and paragraph 26) and upon which the PET detector module are mounted (see fig. 2 and paragraph 26), each rack being oriented parallel with the axial direction of the bore (in fig. 1, support member 112 is shown parallel to an axial direction of the bore, that is, the patient’s head to toe direction is depicted which represents an axis of the bore 118 which is parallel to the orientation of the support member 112).
Shahar further states in paragraph 30 that “The gantry 104 may also be configured in other shapes, such as a “C”, “H” and “L”, for example, and may be rotatable about the subject 110. For example, the gantry 104 may be formed as a closed ring or circle, or as an open arc or arch which allows the subject 110 to be easily accessed while imaging and facilitates loading and unloading of the subject 110, as well as reducing claustrophobia in some subjects 110. For example, in some embodiments the gantry 104 may be arc shaped and the support members 112 movable along the arc to position the detector units 114 at different locations along the gantry 104. In some embodiments, the detector units 114 may also be independently movable along the gantry 104”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Levin’s system, as modified by Roth, with Shahar’s plurality of racks disposed around the bore and upon which the PET detector module are mounted, each rack being oriented parallel with the axial direction of the bore which allows detectors to be aligned in different configurations and orientations (paragraph 44), this way, an area of interest may be appropriately covered by the detector in order to gain high sensitivity in the imaging system (paragraph 21).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Roth, Shahar, Zou and Plut.

Regarding claim 21, Levin in view of Roth and Shahar teaches all the limitations of claim 20.
Levin in view of Roth and Shahar fails to teach a plurality of radiation shields disposed in gaps between neighboring PET detector modules; wherein the robotic gantry is operatively connected to the radiation shields to selectively extend or retract individual radiation shields.
However, Zou teaches a CT apparatus (paragraph 37) including radiation detectors (paragraph 37) and a plurality of radiation shields (46 of figs. 14-15) disposed in gaps between neighboring radiation detectors (paragraphs 75-76). The shields are taught to be made of tungsten (paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin’s apparatus, as modified by Roth and Shahar, with Zou’s tungsten radiation detectors disposed in between adjacent detectors, thereby inhibiting unwanted radiation interaction between adjacent detectors (paragraph 74). According to paragraph 77, providing a shield in between the detectors can reduce cross-talk and hence improve energy separation and resolution. 
Levin in view of Roth, Shahar and Zou fails to teach wherein the robotic gantry is operatively connected to the radiation shields to selectively extend or retract individual radiation shields.
However, Plut teaches a diagnostic imaging apparatus of fig. 1, including a gantry 16 comprising nuclear detector heads 40 (col. 5, lines 29-41) and variable radiation shielding means 42, wherein the robotic gantry is operatively connected to the radiation shields to selectively extend or retract individual radiation shields (col. 5, lines 47-67 describe that the radiation shields are operatively moved to shield “restrict the nuclear detector heads from either receiving radiation not traveling along selected rays or completely shield the detector heads from receiving any radiation” and that the slats of the radiation shields may be slid or pivoted into the shielding positions by the timing and control circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin’s gantry, as modified by Roth Shahar and Zou, with Plut’s radiation shields which in include slidable slats that are translated into position for shielding excess radiation, and in doing so protects each scintillator from transmission radiation events that originate from the x-ray source or other source of penetrating radiation (col. 7, lines 63-65). This allows the for less image distortion since there is less scatter among the detectors hence obtaining more accurate PET radiation attenuation measurements (col. 1, lines 31-37).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Zou, Plut and Roth.

Regarding claim 23, Levin teaches a positron emission tomography (PET) imaging device (see fig. 1), comprising: 
a plurality of PET detector modules (detector assembly 102 of fig. 1); 
a robotic gantry (gantry 104 of fig. 1) configured to control a position of each radiation detector along at least two of an axial axis, a radial axis, and a tangential axis of the corresponding radiation detector(col. 6, lines 4-51 describes an axial movement, which is the radial movement of the claimed invention and a rotation about a respective unit axis parallel to a longitudinal axis 190, which is the tangential axis of the claimed invention), and 
Levin fails to teach a plurality of radiation shields disposed in gaps between neighboring radiation detectors; 
However, Zou teaches a CT apparatus (paragraph 37) including radiation detectors (paragraph 37) and a plurality of radiation shields (46 of figs. 14-15) disposed in gaps between neighboring radiation detectors (paragraphs 75-76). The shields are taught to be made of tungsten (paragraph 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin’s apparatus with Zou’s tungsten radiation detectors disposed in between adjacent detectors, thereby inhibiting unwanted radiation interaction between adjacent detectors (paragraph 74). According to paragraph 77, providing a shield in between the detectors can reduce cross-talk and hence improve energy separation and resolution. 
Levin in view of Zou fails to teach wherein the robotic gantry is operatively connected to the radiation shields to selectively extend or retract individual radiation shields.
However, Plut teaches a diagnostic imaging apparatus of fig. 1, including a gantry 16 comprising nuclear detector heads 40 (col. 5, lines 29-41) and variable radiation shielding means 42, wherein the robotic gantry is operatively connected to the radiation shields to selectively extend or retract individual radiation shields (col. 5, lines 47-67 describe that the radiation shields are operatively moved to shield “restrict the nuclear detector heads from either receiving radiation not traveling along selected rays or completely shield the detector heads from receiving any radiation” and that the slats of the radiation shields may be slid or pivoted into the shielding positions by the timing and control circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin’s gantry, as modified by Zou, with Plut’s radiation shields which in include slidable slats that are translated into position for shielding excess radiation, and in doing so protects each scintillator from transmission radiation events that originate from the x-ray source or other source of penetrating radiation (col. 7, lines 63-65). This allows the for less image distortion since there is less scatter among the detectors hence obtaining more accurate PET radiation attenuation measurements (col. 1, lines 31-37).
Levin in view of Zou and Plut fails to teach a plurality of racks disposed around the bore and upon which the PET detector module are mounted, each rack being oriented parallel with the axial direction of the bore and that each PET detector module robotically movable in the axial direction along the rack supporting the PET detector module.
However, Roth teaches a gantry (1200 in annotated reproduced fig. 12A below) including a plurality of imaging detectors (1202a-1202h) which are slidably mounted on track assembly 1204 comprising of separated track segments 1206 (paragraph 398 and fig. 12A), that is the claimed racks, movable or slidable in an axial direction (see annotated fig. 12A above) along track segment 1206. (see paragraph 396).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Levin, as modified by Zou and Plut, to control a position of each PET detector module robotically movable in the axial direction along the rack supporting the PET detector module, as taught by Roth, as such arrangement would allow obtaining good resolution and sensitivity around the entire ROI with a reduced number of detector units that are laterally or circumferentially moveable on a gantry (Paragraph 398  of Roth), since Levin states in col. 7 lines 46-53 that “Although the detector heads 116 of the illustrated embodiment are configured to (a) move toward or away from the bore 118 in a linear manner; (b) rotate about the unit axis 194; and (c) collectively rotate about the central longitudinal axis 190, it is contemplated that the detector head 116 may be movable in other manners”.

Regarding claim 24, Levin in view of Zou, Plut and Roth teaches all the limitations of claim 23 above.
Levin further teaches wherein the robotic gantry is configured to control a position of each PET detector module along at least one of: the axial axis and the radial axis of the corresponding PET detector module; the axial axis and the tangential axis of the corresponding PET detector module; and the radial axis and the tangential axis of the corresponding PET detector module (col. 6, lines 4-51 describes an axial movement, which is the radial movement of the claimed invention and a rotation about a respective unit axis parallel to a longitudinal axis 190, which is the tangential axis of the claimed invention).

Regarding claim 25, Levin in view of Zou, Plut and Roth teaches all the limitations of claim 24 above.
Levin teaches further including at least one electronic processor (processing unit 150) programmed to: determine a configuration of the PET detector modules for a received imaging subject geometry (col. 12, lines 5-12 for the determining of the detector head positions prior to imaging); 
operate the robotic gantry to arrange the plurality of PET detector modules in the determined detector configuration (col. 12, lines 5-12 includes that the PET detectors are positioned in place for the imaging); 
acquire imaging data with the configuration of the PET detector modules with the plurality of PET detector modules arranged in the determined detector configuration (col. 12, lines 12-22 for the PET imaging acquisitions and lines 29-37 which describes acquiring images after positioning of the detector heads);
Levin in view of Zou and Plut does not teach model a counts distribution of the acquired imaging data using an attenuation map and a dose distribution; and update the configuration of the radiation detectors with the counts distribution and the dose distribution.
However, Roth teaches model a counts distribution of the acquired imaging data using an attenuation map and a dose distribution; and update the configuration of the radiation detectors with the counts distribution and the dose distribution (in figs. 23A-23C, and paragraphs 500-503, Roth describes a simulation study performed on an exemplary collimated detector, taking into account emission events, and as depicted in fig. 23A, and also compensate for off-axis attenuation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Levin’s system, as modified by Zou and Plut, to model a counts distribution of the acquired imaging data using an attenuation map and a dose distribution; and update the configuration of the radiation detectors with the counts distribution and the dose distribution, as taught by Roth, to reduce off-axis detection, paragraph 501, hence reducing attenuation of the signal, paragraph 502.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793                     

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793